EXHIBIT 99(32) UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY In re: Chapter 11 CONGOLEUM CORPORATION, et. al., Case No. 03-51524 (KCF) Jointly Administered Debtors and Debtors-in-Possession. Honorable Judge Kathryn C. Ferguson CONGOLEUM CORPORATION, Debtor-in-Possession, et al. Plaintiffs v. Adv. Proc. No.05-06245 Adv. Proc. No.05-06461 ARTHUR J. PERGAMENT, as the Collateral Trustee of the Collateral Trust, et. al., Defendants. LITIGATION SETTLEMENT AGREEMENT It is hereby stipulated and agreed as follows between the following parties: (i) Congoleum Corporation, Congoleum Sales, Inc., and Congoleum Fiscal, Inc. (collectively the “Debtors”);1 (ii) the Official Committee of Bondholders of Congoleum Corporation, et al. (the “Bondholders’ Committee”); (iii) Claimants’ Counsel Joseph Rice (“Rice”); (iv) Claimants’ Counsel Perry Weitz (“Weitz”); (v) Arthur J. Pergament as Collateral Trustee (the “Collateral Trustee”); (vi) R. Scott Williams as Futures Representative (the “FCR”); (vii) the Official Asbestos Claimants’ Committee (the “ACC”); and (viii) the undersigned holders of pre-petition settlements with respect to asbestos claims against the Debtors, whether pursuant to any individual settlements or the Claimant Agreement (the “Settling Claimants”), by and through their respective counsel or representatives, as follows: 1 All terms not otherwise defined herein shall have the meaning given to them in the Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code of the Futures Representative, the Debtors, the Official Asbestos Claimants’ Committee and the Official Committee of Bondholders for Congoleum Corporation, et al., Dated as of February 5, 2008 (the “Joint Plan”). Congoleum - Litigation Settlement RECITALS WHEREAS on December 31, 2003 (the “Petition Date”), the Debtors each filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”), and the Debtors continue to manage and operate their businesses as debtors-in-possession pursuant to section 1107 and 1108 of the Bankruptcy Code. WHEREAS on December 2, 2005, the Debtors initiated adversary proceeding number 05-06245, (the “Omnibus Adversary Proceeding” or “Pergament I”) in the Bankruptcy Court by filing a Complaint to Avoid Pre-Petition Liens, to Avoid and Recover Preferential Transfers of Property and Fraudulent Transfers of Property Pursuant to 11 U.S.C. §§ 544, 547, 548, 549 and 550 and to Disallow Claims Pursuant to 11 U.S.C. §502(d). WHEREAS on December 28, 2005, the Debtors, as debtor-in-possession, filed and sealed adversary proceeding number 05-06461 (the “Sealed Adversary Proceeding” or “Pergament II”, together with the Omnibus Adversary Proceeding, the “Adversary Proceedings”) pursuant to the Bankruptcy Court’s December 28, 2005 Stipulation and Order Relating to Preservation of Certain Claims of the Debtor-In-Possession and CNA’s Motion to Intervene and Century’s Joinder to Such Motion. WHEREAS the Bondholders’ Committee intervened in the Adversary Proceedings and the Debtors subsequently assigned certain causes of action contained in the Adversary Proceedings to the Bondholders’ Committee pursuant to the Stipulation And Order Regarding Assignment Of Causes Of Action In The Avoidance Actions To The Bondholders’ Committee, entered by the Bankruptcy Court on July 17, 2008 (the “Assignment Stipulation”). Congoleum - Litigation Settlement 2 WHEREAS on August 4, 2008, an agreement (the “Global Settlement”) was reached among the Debtors, Bondholders' Committee, FCR, ACC, Rice, Weitz, and the Collateral Trustee, the terms of which are set forth in the August 12, 2008 Term Sheet (“Term Sheet”), attached hereto as Exhibit A.This Global Settlement sets forth, among other things, a proposed treatment of the Settling Claimants in the Debtors' chapter 11 cases and proposed settlement of all causes of action asserted in both Adversary Proceedings. NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that: 1.A Global Settlement has been reached which, among other things, resolves all pending claims asserted in the Adversary Proceedings.Pursuant to the Term Sheet which embodies the Global Settlement, including the resolution of the Adversary Proceedings (the “Litigation Settlement”), the Adversary Proceedings are hereby settled among the undersigned through an agreement that will be submitted to the Bankruptcy Court for approval pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.Accordingly, the Term Sheet is specifically incorporated into this Litigation Settlement Agreement and its terms are affirmed and ratified by each of the parties hereto.To the extent that any discrepancy arises between the Term Sheet and this Litigation Settlement Agreement, this Litigation Settlement Agreement controls. 2.The terms of the Litigation Settlement constitute an integrated agreement, are not divisible, and are subject to the terms and conditions set forth in the Term Sheet and herein.This Litigation Agreement is subject to a final, non-appealable order of approval by the Bankruptcy Court.If the transactions contemplated by the Global Settlement are not consummated, this Litigation Agreement shall in all respects be null and void, except that any tolling provisions herein survive, and the parties hereto fully reserve any and all rights.Nothing contained in the Term Sheet or this Litigation Settlement Agreement shall be considered an admission for any purpose. Congoleum - Litigation Settlement 3 3.On the effective date (the “Effective Date”) of the chapter 11 plan of reorganization (the “Plan”) contemplated by the Term Sheet, the parties hereto agree that: (a)The Settling Claimants shall waive any and all rights with respect to any pre-petition settlement of their Asbestos Claims against the Debtors, whether pursuant to any individual settlement or the Claimant Agreement (collectively, the “Pre-Petition Asbestos Settlements”), including the liquidated amounts thereof, provided however, that: i.any Asbestos Claim against the Debtors held by any such Settling Claimant, including with respect to any statutes of limitation related thereto, shall be restored to the status quo ante as it existed as of the time the Settling Claimant initially filed or submitted its Asbestos Claim against the Debtors that resulted in the Settling Claimant’s Pre-Petition Asbestos Settlement (the “Submission Date”); ii.any statute of limitation with respect to such Asbestos Claim shall be tolled until the later of 90 days after the expiration of any stay imposed due to the filing of the Debtors’ chapter 11 cases and such additional time as may be provided pursuant to the trust distribution procedures (the “TDP”) incorporated in the Plan (the “Asbestos Tolling Period”); Congoleum - Litigation Settlement 4 iii.neither the parties’ agreement to toll limitations during the Asbestos Tolling Period nor any other term or provision of this Litigation Settlement Agreement shall revive any statute of limitations that expired as of the Submission Date; and iv.all parties retain the right to assert any statute of limitations defense or other defenses that they could have asserted as of the Submission Date. (b)The Debtors shall be released from any and all obligations and duties imposed pursuant to any Pre-Petition Asbestos Settlement, the Collateral Trust Agreement, Security Agreement and any and all other agreements and amendments thereto with respect to the pre-packaged plan of reorganization filed by the Debtors on December 31, 2003. (c)The Debtors shall be deemed to have forever withdrawn, released, discharged, waived and forgiven the Settling Claimants and Claimants Counsel, and each of their respective assigns, administrators and successors in interest, for and from any and all claims, actions, causes of action, counterclaims, proofs of claim, and any other obligation of any kind or nature arising from or related to the Bankruptcy Code, the Adversary Proceedings, and any and all claims related to any Pre-Petition Asbestos Settlement, the Collateral Trust Agreement, Security Agreement, pre-petition payments to Claimants Counsel, and any and all other agreements and amendment thereto with respect to the pre-packaged plan of reorganization filed by the Debtors on December 31, 2003, including all pending and potential causes of action, whether accrued or to accrue, whether asserted by way of a claim, counterclaim, cross-claim, third-party action, action for indemnity or contribution or otherwise, provided, however, that the foregoing shall not constitute a release of any rights to enforce the terms of this Litigation Settlement Agreement or any defenses to Asbestos Claims that may be asserted by the Debtors as contemplated herein. Congoleum - Litigation Settlement 5 (d)Except as otherwise provided herein, all Settling Claimants and Claimants Counsel shall be deemed to have forever withdrawn, released, discharged, waived and forgiven the Debtors and their respective assigns, administrators and successors in interest, for and from any and all claims, actions, causes of action, counterclaims, proofs of claim, and any other obligation of any kind or nature arising from or related to the Bankruptcy Code, the Adversary Proceedings, and any and all claims related to any Pre-Petition Asbestos Settlement, the Collateral Trust Agreement, Security Agreement and any and all other agreements and amendments thereto with respect to the pre-packaged plan of reorganization filed by the Debtors on December 31, 2003, including all pending and potential causes of action, whether accrued or to accrue, whether asserted by way of a claim, counterclaim, cross-claim, third-party action, action for indemnity or contribution or otherwise, provided, however, that the foregoing shall not constitute a release of any rights to enforce the terms of this Litigation Settlement Agreement and shall not constitute a release by Settling Claimants of their Asbestos Claims against the Debtors, the Asbestos Trust, or any other party or entity. 4.Within 30 days after the Effective Date of the Plan, the Bankruptcy Court shall enter an orderof dismissal of all claims and counterclaims in the Adversary Proceedings with respect to the undersigned parties, with prejudice, and with all parties to bear their own costs and attorneys fees. Congoleum - Litigation Settlement 6 5.The mutual releases set forth herein shall not abridge the right of Settling Claimants to submit and recover upon their Asbestos Claims against the Debtors, including any asbestos trust contemplated by the Plan (the “Asbestos Trust”). 6.Any claim by Claimants’ Counsel for the payment of additional fees and expenses shall be subject to application to, and approval by, the Bankruptcy Court. 7.Each Settling Claimant shall be entitled to submit its Asbestos Claim to the Debtors’ bankruptcy estates, including the Asbestos Trust, as an unliquidated claim for resolution and treatment pursuant to the TDP, provided that, any Settling Claimant who received partial payment from the Debtors with respect thereto prior to the Petition Date, including specifically claimants Cook, Arsenault, and Comstock, in addition to the other provisions hereof, hereby agrees to either:(a) not seek any further recovery with respect thereto against the Debtors, including from any Asbestos Trust, or (b) return and relinquish any such pre-petition partial payment for the benefit of the Asbestos Trust as a condition precedent to asserting any such further Asbestos Claim against the Debtors or the Asbestos Trust. 8.Any statute of limitations shall be tolled with respect to any and all causes of action that could have been asserted in the Adversary Proceedings or the New Adversary Proceeding contemplated by the Case Management Order entered by the Court on July 17, 2008 from July 29, 2008 through and including the earlier of (a) the Effective Date of the Plan and (b) the first business day that is at least 90 days after the earlier to occur of (i) entry of a final non-appealable order denying confirmation of the Plan, (ii) entry of a final non-appealable order denying the approval of the Litigation Settlement and (iii) entry of a final non-appealable order converting the Debtors’ bankruptcy cases to cases under chapter 7 of the Bankruptcy Code, appointing a chapter 11 trustee or dismissing the Debtors’ bankruptcy cases (the “Litigation Tolling Period”). Congoleum - Litigation Settlement 7 9.Neither the parties’ agreement to toll limitations during the Litigation Tolling Period nor any other term or provision herein shall revive any statute of limitations that expired as of July 29, 2008, and all parties retain the right to assert any statute of limitations defense that they could have asserted as of July 29, 2008. 10.This Litigation Settlement Agreement may be executed by facsimile or PDF signature and in multiple counterparts, each of which shall be deemed to be an original, but all of which together will constitute one and the same agreement. 11.This Litigation Settlement Agreement shall be binding upon and shall inure to the benefit of the parties hereto and their legal representatives, predecessors, successors and assigns. 12.It is expressly understood and agreed that the terms hereof, including the incorporated Term Sheet, recital paragraphs and headings, are contractual and that the agreement herein contained and the consideration transferred is to compromise disputed claims. 13.The Bankruptcy Court shall retain exclusive jurisdiction to interpret and enforce the terms of this Litigation Settlement Agreement and to resolve any disputes in connection herewith and all parties subject themselves to the jurisdiction of the Bankruptcy Court. 14.This Litigation Settlement Agreement shall be governed and construed under New Jersey law. 15.Except as stated herein and in the attached Term Sheet, no promise, inducement, representation, statement, warranty, or agreement has been offered by any party for entering into this Litigation Settlement Agreement, and it is executed without reliance upon promise, inducement, representation, statement, warranty, or agreement by any party or their representatives not stated herein. Congoleum - Litigation Settlement 8 16.This Litigation Settlement Agreement and incorporated Term Sheet constitutes the entire agreement between the parties pertaining to the subject matter of this settlement, and it supersedes all negotiations and all prior or contemporaneous discussions, agreements, and understandings of the parties in connection with its subject matter, except that any prior agreement relating to tolling of claims survives, including the agreement in the Omnibus Claimant Settlement with respect to tolling of statutes of limitations.No agreements, discussions or understandings not set forth in this Litigation Settlement Agreement or incorporated Term Sheet shall be binding upon the parties or shall affect this Litigation Settlement Agreement in any way. 17.No modification or waiver of any term or provision of this Litigation Settlement Agreement shall be effective unless such modification or waiver is in writing and signed by the party against whom such modification or waiver is sought to be enforced. 18.This Litigation Settlement Agreement shall not be construed more strictly against one party than another merely by virtue of the fact that it or any part of it may have been prepared by one of the parties, it being recognized that it is the result ofarm’s length negotiations between the parties. 19.Each party and signatory to this Litigation Settlement Agreement represents and warrants to each other party hereto that such party or signatory has full power, authority and legal right and has obtained all approvals and consents necessary to execute, deliver and perform all actions required under this Litigation Settlement Agreement. Congoleum Corporation By:/s/ Howard N. Feist IIIDated:September 10, 2008 Name:Howard N. Feist III Title:Chief Financial Officer Congoleum - Litigation Settlement 9 Congoleum Sales, Inc. By:/s/ Howard N. Feist III Dated:September 10, 2008 Name:Howard N. Feist III Title:Vice President Congoleum Fiscal, Inc. By:/s/ Howard N. Feist III Dated:September 10, 2008 Name:Howard N. Feist III Title:Vice President Official Committee of Bondholders By:/s/ James SavinDated:September 12, 2008 Name:James Savin Akin Gump Strauss Hauer & Feld, LLP Title:Counsel to the Official Committee of Bondholders Future Claimants By:/s/ R. Scott Williams Name:R. Scott Williams Title:Future Claimants’ Representative Asbestos Claimants’ Committee By:/s/ Ronald E. ReinselDated:September 10, 2008 Name:Ronald E. Reinsel Title:Counsel to the Asbestos Claimants’ Committee Claimants’ Counsel By:/s/ Joseph RiceDated:September 18, 2008 Name:Joseph Rice By:/s/ Perry WeitzDated: September 22, 2008 Name:Perry Weitz Congoleum - Litigation Settlement 10 Arthur J. Pergament, as Collateral Trustee By:/s/ Arthur J. PergamentDated:September 18, 2008 Name:Arthur J. Pergament Title:Collateral Trustee Settled Asbestos Claimants Listed on Exhibit 1 of the Third Amended Complaint By:/s/ Thomas R. Anapol Dated:September 25, 2008 Name:Thomas R. Anapol, Esquire Firm:Anapol Schwartz Weiss Cohan Feldman & Smalley, PC Settled Asbestos Claimants Listed on Exhibit 2 of the Third Amended Complaint By:/s/ David M Layton Dated:September 23, 2008 Name:David M. Layton Firm:Ashcraft & Gerel, LLP Settled Asbestos Claimants Listed on Exhibit 3 of the Third Amended Complaint By:/s/ Natalie DuncanDated:September 25, 2008 Name:Natalie Duncan Firm:Baron & Budd, PC Settled Asbestos Claimants Listed on Exhibit 4 of the Third Amended Complaint By:Dated: Name: Firm:Barton & Williams, PA. Settled Asbestos Claimants Listed on Exhibit 5 of the Third Amended Complaint By:/s/ Brian T. Fitzpatrick Dated:September 25, 2008 Name:Brian T. Fitzpatrick Firm:Belluck & Fox, LLP Settled Asbestos Claimants Listed on Exhibit 6 of the Third Amended Complaint By:Dated: Name: Firm:Boechler, PC Congoleum - Litigation Settlement 11 Settled Asbestos Claimants Listed on Exhibit 7 of the Third Amended Complaint By:/s/ Christina C. SkubicDated:September 24, 2008 Name:Christina C. Skubic Firm:Brayton Purcell LLP Settled Asbestos Claimants Listed on Exhibit 8 of the Third Amended Complaint By:/s/ Brent W. CoonDated:September 16, 2008 Name:Brent W. Coon Firm:Brent Coon & Associates Settled Asbestos Claimants Listed on Exhibit 9 of the Third Amended Complaint By:/s/ Cary L SandlerDated:September 25, 2008 Name:Cary L Sandler Firm:Brookman Rosenberg Brown & Sandler Settled Asbestos Claimants Listed on Exhibit 10 of the Third Amended Complaint By:/s/ Daniel A. BrownDated:October 12, 2008 Name:Daniel A. Brown Firm:Brown & Gould, LLP Settled Asbestos Claimants Listed on Exhibit 11 of the Third Amended Complaint By:/s/ Allen VaughanDated: September 25, 2008 Name:Allen Vaughan Firm:Cascino Vaughan Law Offices, Ltd. Settled Asbestos Claimants Listed on Exhibit 12 of the Third Amended Complaint By:Dated: Name: Firm:Cheryl L. White & Associates Settled Asbestos Claimants Listed on Exhibit 13 of the Third Amended Complaint By:/s/ Steve PattiDated:September 25, 2008 Name:Steve Patti Firm:Clapper Patti Schweizer & Mason Congoleum - Litigation Settlement 12 Settled Asbestos Claimants Listed on Exhibit 14 of the Third Amended Complaint By:/s/ John A. PocaDated:September 24, 2008 Name:John A. Poca Firm:Climaco Lefkowitz Peca Wilcox & Garofoli, LPA Settled Asbestos Claimants Listed on Exhibit 15 of the Third Amended Complaint By:/s/ Edward Paul CoadyDated:September 24, 2008 Name:Edward Paul Coady Firm:Coady Law Firm/Coady & Associates Settled Asbestos Claimants Listed on Exhibit 16 of the Third Amended Complaint By:/s/ Kathy ByrneDated:September 23, 2008 Name:Kathy Byrne Firm:Cooney & Conway Settled Asbestos Claimants Listed on Exhibit 17 of the Third Amended Complaint By:Dated: Name: Firm:David C. Thompson Attorney at Law, PC Settled Asbestos Claimants Listed on Exhibit 18 of the Third Amended Complaint By:/s/ Janet Ward BlackDated:September 24, 2008 Name:Janet Ward Black Firm:Donaldson & Black, PA Settled Asbestos Claimants Listed on Exhibit 19 of the Third Amended Complaint By:/s/ Ethan EarlyDated:September 24, 2008 Name:Ethan Early Firm:Early Ludwick Sweeney & Strauss Settled Asbestos Claimants Listed on Exhibit 20 of the Third Amended Complaint By:/s/ David JaqolinzerDated:September 26, 2008 Name:David Jaqoliner Firm:The Ferraro Law Firm, PA Congoleum - Litigation Settlement 13 Settled Asbestos Claimants Listed on Exhibit 21 of the Third Amended Complaint By:Dated: Name: Firm:Frazer Davidson, PA Settled Asbestos Claimants Listed on Exhibit 22 of the Third Amended Complaint By:/s/ Linda GeorgeDated:September 24, 2008 Name:Linda George Firm:George & Sipes, LLP Settled Asbestos Claimants Listed on Exhibit 23 of the Third Amended Complaint By:/s/ Jason K. ShippDated:September 23, 2008 Name:Jason K Shipp Firm:Goldberg Persky & White, PC Settled Asbestos Claimants Listed on Exhibit 24 of the Third Amended Complaint By:/s/ Elizabeth V. HellerDated:September 25, 2008 Name:Elizabeth V. Heller Firm:Goldenberg Heller Antognoli Rowland & Short, PC Settled Asbestos Claimants Listed on Exhibit 25 of the Third Amended Complaint By:Dated: Name: Firm:Harrison Davis Steakley, PC Settled Asbestos Claimants Listed on Exhibit 26 of the Third Amended Complaint By:/s/ Andrew Mc EnaneyDated:September 24, 2008 Name:Andrew Mc Enaney obo Michael Hissey Firm:Hissey Kientz & Herron, PLLC Settled Asbestos Claimants Listed on Exhibit 27 of the Third Amended Complaint By:/s/ Ronald L. ShlingerDated:September 23, 2008 Name:Ronald L. Shlinger Firm:Simon & Shingler, LLP Settled Asbestos Claimants Listed on Exhibit 28 of the Third Amended Complaint By:/s/ David E. BrennerDated:September 24, 2008 Name:David E. Brenner Firm:Howard Brenner & Nass, PC Congoleum - Litigation Settlement 14 Settled Asbestos Claimants Listed on Exhibit 29 of the Third Amended Complaint By:/s/ Robert JacobsDated: September 25, 2008 Name:Robert Jacobs Firm:Jacobs & Crumplar, PA Settled Asbestos Claimants Listed on Exhibit 30 of the Third Amended Complaint By:/s/ J. Michael RileyDated:September 23, 2008 Name:J. Michael Riley Firm:Jones Martin Parris & Tessener, PLLC Settled Asbestos Claimants Listed on Exhibit 31 of the Third Amended Complaint By:/s/ Erin ManchinDated:October 7, 2008 Name:Erin Manchin Firm:Kaeske Law Firm Settled Asbestos Claimants Listed on Exhibit 32 of the Third Amended Complaint By:/s/ Steven KazanDated:September 8, 2008 Name:Steven Kazan Firm:Kazan McClain Abrams Lyons Greenwood & Harley, PLC Settled Asbestos Claimants Listed on Exhibit 33 of the Third Amended Complaint By:/s/ Thomas M. Wilson, Esq.Dated:September 26, 2008 Name:Thomas M. Wilson, Esq. Firm:Kelley & Ferraro, LLP Settled Asbestos Claimants Listed on Exhibit 34 of the Third Amended Complaint By:Dated: Name: Firm:Landye Bennett Blumstein, LLP Settled Asbestos Claimants Listed on Exhibit 35 of the Third Amended Complaint By:/s/ David A. DixonDated:September 23, 2008 Name:David A. Dixon Firm:Lanier Law Firm Congoleum - Litigation Settlement 15 Settled Asbestos Claimants Listed on Exhibit 36 of the Third Amended Complaint By:/s/ G. Patterson KeaheyDated:October 30, 2008 Name:G. Patterson Keahey Firm:Law Office of G. Patterson Keahey, PC Settled Asbestos Claimants Listed on Exhibit 37 of the Third Amended Complaint By:/s/ Joseph D. BartkusDated:September 25, 2008 Name:Joseph D. Bartkus Firm:Law Office Of James Hession Settled Asbestos Claimants Listed on Exhibit 38 of the Third Amended Complaint By:/s/ Jeffrey A. VarasDated:September 24, 2008 Name: Firm:Law Office of Jeffrey A. Varas Settled Asbestos Claimants Listed on Exhibit 39 of the Third Amended Complaint By:/s/ John C. DearieDated: September 25, 2008 Name:John C. Dearie Firm:Law Office of John C. Dearie Settled Asbestos Claimants Listed on Exhibit 40 of the Third Amended Complaint By:/s/ Michael R. BilbreyDated:September 23, 2008 Name:Michael R. Bilbrey Firm:Law Office Of Michael R. Bilbrey, PC Settled Asbestos Claimants Listed on Exhibit 41 of the Third Amended Complaint By:/s/ Stephen L. ShackelfordDated:September 25, 2008 Name:Stephen L. Shackelford Firm:Law Office of Stephen L. Shackelford Settled Asbestos Claimants Listed on Exhibit 42 of the Third Amended Complaint By:/s/ Christopher E. GrellDated:September 29, 2008 Name:Christopher E. Grell Firm:Law Offices Of Christopher E. Grell Congoleum - Litigation Settlement 16 Settled Asbestos Claimants Listed on Exhibit 43 of the Third Amended Complaint By:/s/ Matthew BergmanDated:September 23, 2008 Name:Matthew Bergman Firm:Law Offices Of Matthew Bergman Settled Asbestos Claimants Listed on Exhibit 44 of the Third Amended Complaint By:/s/ Armand J. Volta, Jr.Dated:September 16, 2008 Name:Armand J. Volta, Jr. Firm:Law Offices Of Peter G. Angelos, PC Settled Asbestos Claimants Listed on Exhibit 45 of the Third Amended Complaint By:/s/ Stanley J.LevyDated:September 24, 2008 Name:Stanley J. Levy Firm:Levy Phillips & Konigsberg, LLP Settled Asbestos Claimants Listed on Exhibit 46 of the Third Amended Complaint By:/s/ Michael LehDated:September 25, 2008 Name:Michael Leh Firm:Locks Law Firm Settled Asbestos Claimants Listed on Exhibit 47 of the Third Amended Complaint By:/s/ Jackey W. SouthDated:September 25, 2008 Name:Jackey W. South Firm:Lundy & Davis, LLP Settled Asbestos Claimants Listed on Exhibit 48 of the Third Amended Complaint By:Dated: Name: Firm:Keefe Bartels f/k/a Lynch Martin Settled Asbestos Claimants Listed on Exhibit 49 of the Third Amended Complaint By:/s/ Scott D. NelsonDated:September 25, 2008 Name:Scott D. Nelson Firm:Maples & Lomax, PA Congoleum - Litigation Settlement 17 Settled Asbestos Claimants Listed on Exhibit 50 of the Third Amended Complaint By:/s/ John I. KittelDated: September 25, 2008 Name:John I. KIttel Firm:Mazur & Kittel, PLLC Settled Asbestos Claimants Listed on Exhibit 51 of the Third Amended Complaint By:/s/ Michael B. SerlingDated: September 25, 2008 Name:Michael B. Serling Firm:Michael B. Serling, PC Settled Asbestos Claimants Listed on Exhibit 52 of the Third Amended Complaint By:/s/ Gary KendallDated:September 22, 2008 Name:Gary Kendall Firm:Michie Hamlett Lowry Rasmussen & Tweel Settled Asbestos Claimants Listed on Exhibit 53 of the Third Amended Complaint By:/s/ Anthony SakalariosDated:September 25, 2008 Name:Anthony Sakalarios Firm:Morris Sakalarios & Blackwell, PLLC Settled Asbestos Claimants Listed on Exhibit 54 of the Third Amended Complaint By:/s/ Motley RiceDated:September 25, 2008 Name:Motley Rice Firm:Motley Rice, LLC Settled Asbestos Claimants Listed on Exhibit 55 of the Third Amended Complaint By:/s/ Randall A. RiosDated:September 25, 2008 Name:Randall A. Rios Firm:Munsch Hardt Kopf & Harr, PC Settled Asbestos Claimants Listed on Exhibit 56 of the Third Amended Complaint By:/s/ Amy CasbeerDated:September 25, 2008 Name:Amy Casbeer Firm:Nix Patterson & Roach, LLP Congoleum - Litigation Settlement 18 Settled Asbestos Claimants Listed on Exhibit 57 of the Third Amended Complaint By:/s/ Larry O. NorrisDated:September 24, 2008 Name:Larry O. Norris Firm:Norris & Phelps, PLLC Settled Asbestos Claimants Listed on Exhibit 58 of the Third Amended Complaint By:/s/ Dean A. HanleyDated:September 24, 2008 Name:Dean A. Hanley Firm:Paul & Hanley, LLP Settled Asbestos Claimants Listed on Exhibit 59 of the Third Amended Complaint By:Dated: Name: Firm:Paul Reich & Myers, PC Settled Asbestos Claimants Listed on Exhibit 60 of the Third Amended Complaint By:/s/ Robert F. DaleyDated:September 25, 2008 Name:Robert F. Daley Firm:Peirce Raimond & Coulter, PC Settled Asbestos Claimants Listed on Exhibit 61 of the Third Amended Complaint By:/s/ Patrick MaloufDated:September 25, 2008 Name:Patrick Malouf Firm:Porter & Malouf, PA Settled Asbestos Claimants Listed on Exhibit 62 of the Third Amended Complaint By:/s/ Robert Michael Cunningham IIDated:September 25, 2008 Name:Robert Michael Cunningham II Firm:Pritchard Law Firm, PLLC Settled Asbestos Claimants Listed on Exhibit 63 of the Third Amended Complaint By:/s/ Bryan O. Blevins.Dated:September 25, 2008 Name:Bryan O. Blevins Firm:Provost Umphrey, LLP Congoleum - Litigation Settlement 19 Settled Asbestos Claimants Listed on Exhibit 64 of the Third Amended Complaint By:/s/ J. David Butler Name:J. David Butler Firm:Richardson Patrick Westbrook & Brickman, LLC Settled Asbestos Claimants Listed on Exhibit 65 of the Third Amended Complaint By:/s/ Robert Lance, Esq.Dated: September 25, 2008 Name:Robert Lance, Esq. Firm:Robert S. Fink, PC Settled Asbestos Claimants Listed on Exhibit 66 of the Third Amended Complaint By:/s/ Gregory StamosDated:September 25, 2008 Name:Gregory Stamos Firm:Rose Klein & Marias, LLP Settled Asbestos Claimants Listed on Exhibit 67 of the Third Amended Complaint By:/s/ Ryan FosterDated:September 23, 2008 Name:Ryan Foster Firm:Ryan A. Foster & Associates, PLLC Settled Asbestos Claimants Listed on Exhibit 68 of the Third Amended Complaint By:Dated: Name: Firm:Sales Tillman Settled Asbestos Claimants Listed on Exhibit 69 of the Third Amended Complaint By:/s/ Tom B. Scott IIIDated:September 25, 2008 Name:Tom B. Scott III Firm:Scott & Scott, Ltd Settled Asbestos Claimants Listed on Exhibit 70 of the Third Amended Complaint By:Dated: Name: Firm:Shein Law Center, Ltd Congoleum - Litigation Settlement 20 Settled Asbestos Claimants Listed on Exhibit 71 of the Third Amended Complaint By:/s/ George GreatrexDated:October 10, 2008 Name:George Greatrex Firm:Shivers Gosnay & Greatrex, LLC Settled Asbestos Claimants Listed on Exhibit 72 of the Third Amended Complaint By:/s/ Michael S. PolkDated:September 23, 2008 Name:Michael S. Polk Firm:Sieben Polk Law, LLC Settled Asbestos Claimants Listed on Exhibit 73 of the Third Amended Complaint By:/s/ Robert W. PhillipsDated:October 14, 2008 Name:Robert W. Phillips Firm:SimmonsCooper, LLC Settled Asbestos Claimants Listed on Exhibit 74 of the Third Amended Complaint By:/s/ Anita PryorDated:September 23, 2008 Name:Anita Pryor Firm:Terrell Hogan Settled Asbestos Claimants Listed on Exhibit 75 of the Third Amended Complaint By:/s/ D. Scott CarlileDated:September 25, 2008 Name:D. Scott Carlile Firm:The Carlile Law Firm, LLP Settled Asbestos Claimants Listed on Exhibit 76 of the Third Amended Complaint By:Dated: Name: Firm:The David Law Firm, PC Settled Asbestos Claimants Listed on Exhibit 77 of the Third Amended Complaint By:/s/ David M. LipmanDated:September 25, 2008 Name:David M. Lipman Firm:The Lipman Law Firm Congoleum - Litigation Settlement 21 Settled Asbestos Claimants Listed on Exhibit 78 of the Third Amended Complaint By:/s/ Charles M. Love IVDated:September 25, 2008 Name:Charles M. Love IV Firm:The Masters Law Firm, LC Settled Asbestos Claimants Listed on Exhibit 79 of the Third Amended Complaint By:/s/ David ParronDated:September 25, 2008 Name:David Parron Firm:The Parron Firm Settled Asbestos Claimants Listed on Exhibit 80 of the Third Amended Complaint By:/s/ Michael C. ShepardDated:September 25, 2008 Name:Michael C. Shepard. Esq. Firm:The Shepard Law Firm, PC Settled Asbestos Claimants Listed on Exhibit 81 of the Third Amended Complaint By:/s/ Michelle EdwardsDated:October 3, 2008 Name:Michelle Edwards Firm:The Wartnick Law Firm Settled Asbestos Claimants Listed on Exhibit 82 of the Third Amended Complaint By: Dated: Name: Firm:Thompson Settled Asbestos Claimants Listed on Exhibit 83 of the Third Amended Complaint By:/s/ Michael P. ThorntonDated:September 25, 2008 Name:Michael P. Thorton Firm:Thornton & Naumes, LLP Settled Asbestos Claimants Listed on Exhibit 84 of the Third Amended Complaint By:/s/ Conard MetcalfDated:September 25, 2008 Name:Conard Metclaf Firm:Trine & Metcalf, PC Congoleum - Litigation Settlement 22 Settled Asbestos Claimants Listed on Exhibit 85 of the Third Amended Complaint By:/s/ Bill GrahamDated:September 3, 2008 Name:Bill Graham Firm:Wallace & Graham, PA Settled Asbestos Claimants Listed on Exhibit 86 of the Third Amended Complaint By:/s/ Janet Ward BlackDated:September 24, 2008 Name:Janey Ward Black Firm:Ward Black Law Settled Asbestos Claimants Listed on Exhibit 87 of the Third Amended Complaint By:Dated: Name: Firm:Waters & Kraus, LLP Settled Asbestos Claimants Listed on Exhibit 88 of the Third Amended Complaint By:/s/ Leslie MalleanDated:September 25, 2008 Name:Leslie MalleanFirm:Watson & Heidelberg By: /s/ Shana Fortren Name : Shana FortenFirm:Arthur Eaves Settled Asbestos Claimants Listed on Exhibit 89 of the Third Amended Complaint By:/s/ Penny WeitzDated:September 22, 2008 Name:Penny Weitz Firm:Weitz & Luxenberg, PC Settled Asbestos Claimants Listed on Exhibit 90 of the Third Amended Complaint By:Dated: Name: Firm:Wellborn Houston Settled Asbestos Claimants Listed on Exhibit 91 of the Third Amended Complaint By:/s/ Deirdre Woulfe PachecoDated: September 24, 2008 Name:Deirdre Woulfe Pacheco Firm:Wilentz Goldman & Spitzer, PA Congoleum - Litigation Settlement 23 Settled Asbestos Claimants Listed on Exhibit 92 of the Third Amended Complaint By:/s/ Cleve LangstonDated:September 24, 2008 Name:Cleve Langston Firm:Wm. Roberts Wilson, Jr., PA Settled Asbestos Claimants Listed on Exhibit 93 of the Third Amended Complaint Not Represented by Counsel By:Dated: Name:Yolanda Laforge By:Dated: Name:D. Tucker By:Dated: Name:Juan Francisco Adame By:Dated: Name:Darlene Rose Rodriguez By:Dated: Name:Marcia Hughes Settled Asbestos Claimants Listed By /s/ Randy L. GoriDated: September 25, 2008 Name: Randy L. Gori Firm: Gori, Julian and Associates , P.C. Congoleum - Litigation Settlement 24
